Cohn, J.
(dissenting). After a four-day trial, the defendant wife, by unanimous vote of the jury, was adjudged guilty of the charge of adultery committed on three separate occasions. No useful purpose is to be served by an analysis of the testimony. An examination of the lengthy record of the trial compels the conclusion that the trial was fair and that the verdict of the jury was wholly justified. In my opinion, the mechanical recordings of intercepted telephone messages received in evidence against the wife could not have affected the jury’s finding of her obvious guilt. The recordings as to the admission of which error has been assigned were not a decisive factor in the case. Even if the record be stripped of all evidence of them, the proof of guilt was still translucently clear. In the face of the testimony it is difficult to perceive how upon a retrial there can be a different result. Accordingly, I dissent and vote to affirm.
Peck, P. J., Breitel and Bastow, JJ., concur with Callahan, J.; Cohn, J., dissents and votes to affirm in opinion.
Judgment reversed and a new trial ordered. [See post, p. 1128.]